ON MOTION TO SET ASIDE.
Respondent has filed a motion to set aside our order transferring this cause to the St. Louis Court of Appeals. Respondent says we overlooked a material fact giving us jurisdiction, to-wit: that if respondent invests the sums requested in stocks and in common trust investment funds and if the stocks or the trust investment funds become valueless, then respondent (if not lawfully authorized to so invest) would be liable for an amount in excess of $7500. The stated conclusion involves a double supposition, the second of which, here involved, is not removed from the realm of speculation. Of course, there is no showing of record that respondent contemplates investing in stocks or trust investment funds which are valueless or that will become valueless. To the contrary, the record tends to establish, as stated in the opinion, that the proposed change in investments will increase the corpus of the estate and yield a slightly larger return, thereby also affording greater stability than the present investments. The motion is overruled. *Page 616